Case 3:19-cv-01537-BEN-JLB Document 11 Filed 10/03/19 PageID.93 Page 1 of 4



 1   George M. Lee (SBN 172982)
 2   gml@seilerepstein.com
     SEILER EPSTEIN LLP
 3   275 Battery Street, Suite 1600
 4   San Francisco, California 94111
     Phone: (415) 979-0500
 5   Fax: (415) 979-0511
 6
     John W. Dillon (SBN 296788)
 7
     jdillon@gdandb.com
 8   GATZKE DILLON & BALLANCE LLP
 9
     2762 Gateway Road
     Carlsbad, California 92009
10   Phone: (760) 431-9501
11   Fax: (760) 541-9512

12   Attorneys for Plaintiffs
13
     (Other Counsel of Record on Next Page)
14
15
16                        UNITED STATES DISTRICT COURT
17
                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
18
19   JAMES MILLER, et al.,                         Case No. 3:19-cv-01537-BEN-JLB
20
                         Plaintiffs,               STIPULATION TO EXTEND TIME FOR
21                                                 DEFENDANTS TO RESPOND TO FIRST
           vs.                                     AMENDED COMPLAINT AND TO
22
                                                   VACATE CASE MANAGEMENT
23   XAVIER BECERRA, in his official               CONFERENCE HEARING AND RULE 26
24   capacity as Attorney General of               COMPLIANCE DATES
     California, et al.,
25
26                       Defendants.
27
28

                                             -1-
      STIP. TO EXTEND TIME FOR DEFS. TO RESPOND TO FIRST AM. COMPLAINT AND TO VACATE CASE
            MANAGEMENT CONFERENCE AND RULE 26 DATES (CASE NO. 3:19-CV-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 11 Filed 10/03/19 PageID.94 Page 2 of 4



 1   XAVIER BECERRA
 2   Attorney General of California
     MARK R. BECKINGTON
 3   Supervising Deputy Attorney General
 4   JOHN D. ECHEVERRIA (SBN 268843)
     John.Echeverria@doj.ca.gov
 5   300 South Spring Street, Suite 1702
 6   Los Angeles, CA 90013
     Telephone: (213) 269-6249
 7
     Fax: (916) 731-2124
 8
 9
     Attorneys for Defendants

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             -2-
      STIP. TO EXTEND TIME FOR DEFS. TO RESPOND TO FIRST AM. COMPLAINT AND TO VACATE CASE
            MANAGEMENT CONFERENCE AND RULE 26 DATES (CASE NO. 3:19-CV-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 11 Filed 10/03/19 PageID.95 Page 3 of 4



 1                                    STIPULATION
 2         The parties to this action, by and through counsel, stipulate as follows:
 3         1.     WHEREAS, on September 12, 2019, the Court filed its Notice and
 4   Order Setting Rule 26 Compliance and Case Management Conference [Dkt. No. 8]
 5   (“Notice and Order”) in the above-captioned matter, setting a telephonic Case
 6   Management Conference for October 18, 2019, and dates for completion of matters
 7
     pertaining to the requirements of Rule 26;
 8
           2.     WHEREAS, the parties met and conferred telephonically to discuss
 9
     the matters set forth in the Notice and Order on September 17, 2019; and
10
           3.     WHEREAS, Plaintiffs since filed a First Amended Complaint for
11
     Declaratory and Injunctive Relief [Dkt. No. 9] (“FAC”) on September 27, 2019,
12
     which will necessitate further discussion and plans regarding discovery, and
13
     expand the scope of initial disclosures or other compliance with Rule 26;
14
           4.     THEREFORE, the parties STIPULATE to the following, and request
15
     that the Court order:
16
                  A.    That pursuant to an extension of time requested and granted,
17
     Defendants shall be permitted to file an answer or other responsive pleading to the
18
     FAC on or before October 25, 2019;
19
                  B.    That the Court vacate the Case Management Conference
20
21
     currently set for hearing on October 18, 2019 pending further rescheduling; and

22                C.    That the Court vacate all deadlines set forth in the Notice and

23   Order, excuse further compliance with the Notice and Order, and reset such dates

24   pertaining to compliance with Rule 26, until after the Defendants have filed their
25   answer or other pleading responding to the FAC.
26
27
28

                                             -3-
      STIP. TO EXTEND TIME FOR DEFS. TO RESPOND TO FIRST AM. COMPLAINT AND TO VACATE CASE
            MANAGEMENT CONFERENCE AND RULE 26 DATES (CASE NO. 3:19-CV-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 11 Filed 10/03/19 PageID.96 Page 4 of 4



 1         STIPULATED BY:
 2   October 3, 2019                          SEILER EPSTEIN LLP
 3
 4                                            s/ George M. Lee
                                              George M. Lee
 5
 6
                                              Attorneys for Plaintiffs

 7   October 3, 2019                          OFFICE OF THE ATTORNEY GENERAL
 8
 9                                            s/ John D. Echeverria
                                              John D. Echeverria
10                                            [consent to file provided 10/3/19]
11                                            Attorneys for Defendants
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             -4-
      STIP. TO EXTEND TIME FOR DEFS. TO RESPOND TO FIRST AM. COMPLAINT AND TO VACATE CASE
            MANAGEMENT CONFERENCE AND RULE 26 DATES (CASE NO. 3:19-CV-01537-BEN-JLB)
